DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to Application filed on November 30, 2020. Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/30/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,767,409 issued to Makhijani et al (hereafter Makhijani), and further in view of US 2021/0034701 by Fei et al (hereafter Fei).
	Referring to claim 1, Makhijani discloses a system comprising a computing device [Abstract; computing device 600, Fig 6]; wherein the computing device comprises a processor [processing unit 602, Fig 6] and a storage device storing computer executable code [memory 610 contains computer program instructions, Fig 6, col. 14, lines 62-66], and the computer executable code, when executed at the processor, is configured to:
retrieve product descriptions of products and provide a plurality of seed tags, wherein the product descriptions comprise text identical to the seed tags and the seed tags characterize at least one of the products [latent features for catalog items such as movies, books, food items, beverages etc. are identified, Abstract; in response to an item search request, items are searched within item data storage 130, wherein identification may be an exact match between item data and item search request, col. 4, lines 5-20; candidate items are obtained from items included in item list 120, col. 4, lines 60-65; Fig 3, element 304-306 and specification];
train a neural network model using the product descriptions and the seed tags [latent features are identified using item access histories- corpus of item access histories (provided a list of item identifiers) compiled and provided as training data for the model, col. 7, lines 16-27, Fig 3, element 304; recurrent neural network language model (RNNLM) is trained to identify latent features of items, col. 2, lines 30-43];
predict pseudo tags from the product descriptions using the neutral network model [tag predictions, col.2, lines 13-14; related tags for a candidate item are identified, col. 7, lines 46-53, Fig 3, element 308];
calculate confidence scores of the pseudo tags; compare each of the confidence scores with a threshold, and define one of the pseudo tags as a true tag when the confidence score of the pseudo tag is greater than the threshold [determination as to whether tags in the set of related tags exist which are related to the candidate item with specified tag confidence level; determination of relatedness for autotagging value and autotagging confidence values, col. 11, lines 24-58, Fig 4B, elements 456, 458];
add the true tags to the seed tags to obtain updated tags [candidate item, related tags and identifiers of related tags provided for automated tagging, col. 11, lines 59-65, Fig 4B, element 458; approved tags and item transmitted to item data store 130 and metadata augmented to update identified tags, col. col. 6, lines 33-38, 42-55]; and
repeat the steps of training, predicting, calculating, comparing and adding using the product descriptions and the updated tags, so as to keep updating the updated tags [new items added to catalog system 150 are identified in item data storage 130, col. 4, lines 56-60; candidate items maybe new items added to the catalog system 150- periodic re-tagging process, col. 7, lines 28-45; Fig 3, element 306].

Referring to claim 1, while Makhijani discloses all of the above claimed subject matter, and also discloses training a latent feature model such as a recurrent neural network language model (RNNLM) to identify latent features for catalog items [col. 2, lines 30-32], it remains silent as to specifically training a named-entity recognition (NER) model. Fei teaches inputting documents into a trained coreference aware named entity recognition network [Fig 6, element 605] and incorporating the coreference knowledge into neural network models such as RNN [para 41-43]. 
Makhijani and Fei are analogous art because they are directed to the same field of endeavor- tagging within neural network based models.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trained RNNLM neural network model of Makhijani to incorporate the NER functionality of the coreference knowledge model of Fei because the use of coreference knowledge would improve the performance of neural network models, such as reading comprehension and relation extraction [Fei, para 42]. 
One of ordinary skill in the art would have been motivated to modify the trained RNNLM neural network model of Makhijani with the NER functionality of Fei’s coreference knowledge model because it would require mere substitution. Furthermore, Fei’s disclosure of its coreference knowledge NER neural network model is a refinement of the neural network model disclosed by Makhijani. 
 

Referring to claim 11, the limitations of the claim are similar to those of claim 1 in the form of a method [Makhijani, Fig 3, 4B and specification]. As such, claim 11 is rejected for the same reasons as claim 1. 
Referring to claim 19, the limitations of the claim are similar to those of claim 1 in the form of computer executable code [Makhijani, memory 610 contains computer program instructions, Fig 6, col. 14, lines 62-66]. As such, claim 19 is rejected for the same reasons as claim 1. 
	Referring to claims 2, 12 and 20, Makhijani/Fei discloses that the NER model comprises a bidirectional encoder representations from transformers (BERT) layer, a bidirectional long short-term memory (BiLSTM) layer, and a conditional random field (CRF) layer [Fei, Abstract; Fig 3 and portions of specification; BERT, para 82].
	Referring to claims 3 and 13, Makhijani/Fei discloses that the confidence score of each of the pseudo tags is a number of detections of the pseudo tags from the product descriptions [Makhijani, number of searches or purchases of items used to calculate confidence levels, col. 9, line 38- col. 10, line 18].
	
Referring to claims 4 and 14, Makhijani/Fei discloses that the tags have different types, and the types of the tags include brand tags indicating brands of the products [Makhijani, manufacturer explicit features], industrial attribution tags indicating important physical features of the products [Makhijani, size, color], function tags indicating functions of the products [Makhijani, access history], style tags indicating styles of the products [Makhijani, size, color], feeling tags indicating impression of customers to the products [Makhijani, feedback history, recommendation], scenario tags indicating suitable scenarios for using the products [Makhijani, watch list /wish list/ posting to social media], and audience tags indicating targeted customers of the products [Makhijani, number of listings by a user for the element] and also discloses different confidence threshold levels for different item types [Makhijani, see Minimum tag confidence for item types of book, movie and beer, col. 10, Table 3; threshold number of related tags, col. 7, line 65 – col. 8, line 8, Fig 4, element 402; different thresholds for different item types, col. 8, lines 20-45]. 
	However Makhijani/Fei does not specifically teach the specific thresholds, as claimed. However it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosed confidence threshold levels taught by Makhijani to include the claimed thresholds to be 2-3 for the brand tags, 5-20 for the industrial attribution tags, the style tags, the audience tags, and the scenario tags, and 10-50 for the feeling tags because it would require mere substitution of threshold values and would achieve predicable results.  
The ordinary skilled artisan would have been motivated to make this modification because it would allow for customization of item configuration data through a configuration update [Makhijani, col. 8, lines 37-45]. 
Referring to claim 9, Makhijani/Fei discloses providing the updated tags as keywords of the corresponding products, such that a user can use the keywords to find the corresponding products via a search engine [Makhijani, search engine optimization (catalog indexing), col. 3, lines 46-54; search response from search engine includes item information , col. 4, lines 29-43].
Referring to claim 10, Makhijani/Fei discloses providing the updated tags as keywords of the corresponding products, and displaying the keywords on a homepage of the corresponding products as comment tags or title words [Makhijani, search engine optimization (catalog indexing), col. 3, lines 46-54; search response from search engine includes displaying item information or providing portion of an item, col. 4, lines 29-43; movie title tag, col.2, lines 55-65].
Referring to claim 18, Makhijani/Fei discloses providing the updated tags as keywords of the corresponding products, such that a user can use the keywords to find the corresponding products via a search engine; or providing the updated tags as keywords of the corresponding products, and displaying the keywords on a homepage of the corresponding products as comment tags or title words [Makhijani, search engine optimization (catalog indexing), col. 3, lines 46-54; search response from search engine includes item information , col. 4, lines 29-43].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Makhijani, in view of Fei, as applied to claim 4, and further in view of US 2009/0254540 by Musgrove et al (hereafter Musgrove).
	Referring to claim 5, while Makhijani/Fei discloses all of the above claimed subject matter, and also discloses confidence threshold scores for different item types as well as performing configuration updates within the system [Makhijani, Minimum tag confidence for item types of book, movie and beer, col. 10, Table 3; threshold number of related tags, col. 7, line 65 – col. 8, line 8, Fig 4, element 402; different thresholds for different item types, col. 8, lines 20-45], it remains silent as to specifically increasing the thresholds of the tags during different rounds of processing. However, Musgrove teaches examining frequently applied tags and applying further restrictions in pass 3, wherein the restrictions can include raising the threshold of score for inclusion [para 64, Fig 3, element 302].  
Makhijani, Fei and Musgrove are analogous art because they are directed to the same field of endeavor- generation of tags for content.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the minimum confidence thresholds of Makhijani by increasing the threshold of scores for inclusion of tags, taught by Musgrove because it would allow for discrimination into included and non-included tags by placing restrictions to a tag globally to a site in order to correct any errors caused by erroneous tagging [Musgrove, para 64-65]. 
One of ordinary skill in the art would have been motivated to modify the minimum confidence thresholds of Makhijani by increasing the threshold of scores for inclusion of tags, as taught by Musgrove because it would achieve predictable results. Furthermore, Makhijani discloses that configuration updates can be performed on item configuration [col. 8, lines 37-45]; Makhijani further refines the configuration updates to include increasing threshold scores for the most frequently used tags. 
Allowable Subject Matter
Claims 6-8 and 15-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Referring to claims 6 and 15, the primary reason for the allowance of the claims is the features of the claims including: that the NER model is configured to provide a label for each character of the product descriptions, the labels comprises beginning of a brand (Bora), middle of a brand (Mora), end of a brand (Epra), beginning of a product industrial attributions (Bax), middle of a product industrial attribution (Mau), end of a product industrial attribution (Ean), beginning of a function (Brun), middle of a function (Mfun), end of a function (Efun), beginning of a style (Bsy, middle of a style (May), end of a style (Esty), beginning of a feeling (Bre), middle of a feeling (Mrei), end of a feeling (Ere), beginning of a scenario (Bsce), middle of a scenario (Msce), end of a scenario (Esce), beginning of a human audience (Bium), middle of a human audience (Mnum), end of a human audience (Enum), and no label (O), in combination with all claimed limitations, which is not taught by the prior art of record.
The closest prior art Fei discloses CRF for sequence tagging 230 which is a NER task wherein the label dependencies are modeled in BIOES (Beginning, Intermediate, Other, End, and Single word) tagging schema [para 51], wherein and the labels are used to generate the tags [para 3]. However, Fei does not disclose the specifics of the labels disclosed in the claim language. 
For the reasons stated above, claims 6 and 15 define over the prior art.
Claims 7-8 and 16-17 depend from claims 6 and 15 and therefore are also allowed by virtue of their dependencies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL M SHECHTMAN whose telephone number is (571)272-4018.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHERYL M SHECHTMANPatent Examiner
Art Unit 2167                                                                                                                                                                                                        

/C.M.S/
/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167